 1

 2

 3

 4                            UNITED STATES DISTRICT COURT

 5                                   DISTRICT OF NEVADA

 6 JEREMY LEE STUTTS,                                 Case No.: 3:19-cv-00552-MMD-CLB

 7          Plaintiff,                                              ORDER

 8 v.
   LYON COUNTY, et al.,
 9
        Defendants.
10

11
           Due to the recent outbreak of the coronavirus disease 2019 (COVID-19) and pursuant to
12
     the Temporary General Order 2020-04, the Settlement Conference scheduled on Tuesday,
13
     April 7, 2020, at 9:00 a.m. is VACATED and will reset as soon as the court’s calendar will
14
     accommodate it.
15
           IT IS SO ORDERED.
16
           Dated: March 19, 2020.
17
                                                         _________________________________
18                                                       Robert A. McQuaid, Jr.
                                                         United States Magistrate Judge
19

20

21

22

23
